Willard Bartlett, J.:
The land taken from the appellant in this proceeding is a lot about 126 feet wide and 200 feet deep on Moger avenue, in the village of Mount Kisco, in the county of Westchester. The only building upon the premises was a barn. The amount awarded by the commissioners for the entire property, comprising the land and this building; was $2,669.29.
*327The only ground on which this award is attacked is its alleged inadequacy. It appears to be $367.36 less than the highest valuation given by the witnesses called in behalf of the city of Hew York, and $72 less than the lowest valuation given by such witnesses. We do not think that the difference in either case is sufficient to justify us in setting aside the report of the commissioners. The rule is too well settled to require the citation of authority to support it, that these officers have the right to be influenced, in the appraisal which they make, by their own inspection and examination of the property to be taken; and there is nothing to show that the result reached in this case was not due to a proper exercise of their functions in this respect.
Our attention is also called to the award made by the same commissioners for parcel Ho. 27 at Mount Kisco, which is said to be property near this, where the award was four times the amount which they allowed per front foot for the parcel in controversy here. Such proof as the record contains, however, as to the comparative character of the. two pieces of land, indicates that the higher valuation placed upon parcel Ho. 27 was warranted by the presence thereon of a railroad switch and by the somewhat superior situation of the lot; so that it is impossible for ns to assert that the difference shows the present award to be inadequate.
The order appealed from must be affirmed.
All concurred.
Order affirmed, with ten dollars costs and disbursements.